DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-16 and 30 in the reply filed on 5/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-29, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyffeler.
Regarding claim 1, Nyffeler discloses a single use probe (device in figure 3), sterilizable by irradiation, for a single use component which is provided for use in a biopharmaceutical process, the single use probe comprising at least one sensor relevant for the biopharmaceutical process (biological sensor, column 4, lines 50-53; examiner notes that “relevant for the biopharmaceutical process” is an intended use, although a biological sensor can readily be used for biopharmaceutical purposes) , an RFID tag (column  4, line 48) and a memory (FRAM, column 4, lines 56-57) rewritable in principle in which data with respect to an integrity check of the single use probe are stored (FRAM storing data for authentication and calibration, column 4, lines 56-59).
Nyffeler does not teach explicitly that the probe is single use.  However, examiner notes that Nyffeler uses the term “disposable” to describe the device, which means that the device is reasonably inexpensive.  Although may not be exclusively limited to a single use, the implied low cost would make it an obvious choice for single use applications.  Examiner further notes that while “single use” appears to suggest a limitation on the type of probe, the exact structural difference is not given in the claims.  Therefore, this terminology interpreted loosely in the absence of more clarification in the claims.
Regarding claim 2, the above combination discloses the single use probe according to claim 1, characterized in that the memory is part of the RFID tag (Nyffeler, column 2, lines 37-38).
Regarding claim 3, the above combination discloses the single use probe according to claim 1, characterized in that the memory is a FeRAM comprises a ferroelectric random access memory chip (ferroelectric random access memory, or FRAM, Nyffeler, column 2, line 37-37, examiner notes that the acronym FRAM is used in rest of the reference).
Regarding claim 4, the above combination discloses the single use probe according to claim 1, characterized in that product-relevant data are stored in the memory (Nyffeler, column 4, lines 56-59).
Regarding claim 5, the above combination discloses the single use probe according to claim 1, characterized in that values of a measurement-principle-specific quality parameter of the single use probe determined before a radiation sterilization of the single use probe are stored in the memory (initialized, Nyffeler, column 4, lines 55-58; also shown as step 507 in figure 5).
Regarding claim 6, the above combination discloses the single use probe according to claim 5, characterized in that values of the measurement-principle-specific quality parameter of the single use probe determined after a radiation sterilization of the single use probe are stored in the memory (authenticate the data after radiation step of 509).
Regarding claim 7, the above combination discloses the single use probe according to claim 6, characterized in that a specification of the single use probe corrected after a radiation sterilization of the single use probe is stored in the memory (error correction of data, Nyffeler, column 2, lines 41-44).
Regarding claim 8, the above combination discloses the single use probe according to claim 1, characterized by a write protection which after activation prevents a deletion and overwriting of the data stored in the memory (hardened CMOS prevents data latches from being set, Nyffeler, column 9, lines 1-10).
Regarding claim 9, the above combination discloses the single use probe according to claim 8, characterized in that the memory includes a free, writable area and a blocked area that no longer is writable (a combination of standard CMOS and ferroelectric capacitors, to provide temporary and permanent polarization of the dipoles, Nyffeler, column 8, lines 50-54).
Regarding claim 10, the above combination discloses the single use probe according to claim 1, characterized in that the RFID tag is provided with an internal battery (Nyffeler does not disclose explicitly an internal battery for the RFID, however, such technology was well-known before the effective filing date of the invention and would have been an obvious design choice; for example, US 20150266022 A1, Eltoukhy teaches RFIDs can be powered both by internal batteries, or be passive and powered externally, paragraph 130).
Regarding claim 11, the above combination discloses the single use probe according to claim 5, characterized in that it is a temperature probe based on-+the ohmic resistance, whose measurement-principle-specific quality parameter is the ohmic resistance (examiner notes that temperature, pH, pressure, are well-known parameters for which there are a wide range of sensors, and would have been an obvious design choice before the effective filing date of the invention).
Regarding claim 12, the above combination discloses the single use probe according to claim 5, characterized in that it is a pH probe based on voltammetry, whose measurement-principle- specific quality parameter is its electric potential in a defined aqueous environment (examiner notes that temperature, pH, pressure, are well-known parameters for which there have been a wide range of sensors, and would have been an obvious design choice before the effective filing date of the invention).
Regarding claim 30, the above combination discloses the single use probe according to claim 4, characterized in that the product-relevant data stored in the memory comprises one or more of a product identification code, a data of manufacture, or a use-by data (RFID tags are traditionally used for storing one of more of these information before the effective filing date of the invention, see for example, paragraph 129, Eltoukhy; and would have been an obvious design choice).

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: prior art of record disclose biosensor with RFIDs and error-correction data to authenticate device integrity after gamma sterilization.  However, prior art of record do not teach or suggest, inter alia, using an accumulator unit attached to a packaging outside the single use probe, and is releasably electroconductively connected to an electronic unit of the probe of the RFID tag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181